DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 16-20, 24, 27, 38-45, 49-50, 52-73 are pending.  Claims 1-15, 21-23, 25-26, 28-37, 46-48, 51 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20, 24, 38-45, 49, 52-57, 60, 62-69, 73 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (PGPUB 2012/0015629), and further in view of Mahaffey et al (PGPUB 2014/0282877) and Rajakarunanayake et al (PGPUB 2015/0007347).

Regarding Claim 16:
	Olsen teaches a non-transitory computer-readable storage medium of a first device capable of unlocking a second device (abstract, unlocking functionality of a mobile computing device upon wirelessly detecting that an external device is in relatively close proximity), the storage medium storing instructions which, when executed by a processor, perform a method comprising (paragraph 73-74, computer-readable medium containing instructions implemented by a processor): 
receiving a secret key from the second device (paragraph 68-69, mobile computing device (i.e. “second device”) sends “challenge” message including random number comprising defined number of bits which is received by external device; challenge message functions as secret key); 
transmitting the received secret key to the second device to unlock the second device (paragraph 68-69, external device (i.e. “first device”) encrypts challenge message using private key and sends back to mobile computing device; mobile computing device decrypts received message and authenticates external device upon determining that the decrypted version of the challenge message matches the originally sent challenge message; paragraph 70, responsive to authenticating external device, mobile computing device determines that external device is present and proceeds with unlocking techniques, allowing full user access to applications).
Olsen does not explicitly teach, in accordance with a determination that the first device is unlocked, transmitting the received secret key, wherein determining that the first device is unlocked includes determining that a user of the first device is authenticated with the first device; and
in accordance with a determination that the first device is locked, forgoing transmitting the received secret key to the second device to unlock the second device.
	However, Mahaffey teaches the concept of, in accordance with a determination that a first device is unlocked, transmitting a secret key to a second device to unlock the second device (abstract, if key device is near the mobile communication device, the mobile communication device may be automatically unlocked without the user having to input an unlock code; paragraph 171, prior to unlocking the PC 200, the phone/key device 210 must be in a specific state; for instance, when the devices initially connect via BLUETOOTH, the mobile phone 210 can provide its side of mutual authentication or the PC’s encryption key only when its screen is unlocked), wherein determining that the first device is unlocked includes determining that a user of the first device is authenticated with the first device (paragraph 55, when proximity of the key device is detected and authenticated, change in security behavior of the target device will be implemented only when the key device supplies additional information known to the user, e.g. that the user is currently logged in to the phone; through communications between the target device and key device, behavior modification module determines information indicating that the user is logged into the key device and that therefore, the user knows information; therefore, what the user has coupled with what the user knows triggers the change in security behavior; paragraph 79, in an exemplary embodiment, Alice uses iPhone Touch ID to authenticate self to iPhone and unlock the device; proximity prevents autolock from engaging after timeout; paragraph 81, 82, security system unlocks iPhone; at a later time, Alice puts iPhone into her pocket, enters her office and turns on her PC; PC pairs with iPhone using Bluetooth; system security component on iPhone communicates with system security component on PC to determine that Alice is authenticated to iPhone and is in possession of the device; security component on PC unlocks PC because Alice is proved to be authenticated and acceptably proximate; therefore, unlocking includes determining that a user of the first (key) device is authenticated with first (key) device); and
in accordance with a determination that the first device is locked, forgoing transmitting the secret key to the second device to unlock the second device (paragraph 171, prior to unlocking the PC 200, the phone/key device 210 must be in a specific state; for instance, when the devices initially connect via BLUETOOTH, the mobile phone 210 can provide its side of mutual authentication or the PC’s encryption key only when its screen is unlocked; therefore, device forgoes transmitting key if screen is locked); and
	Olsen teaches wherein the secret key is the received secret key (paragraph 68-70, as above).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the unlocked key device teachings of Mahaffey with the unlocking a second device from a first device teachings of Olsen, with the benefit of requiring the possessor of a key device to verify access and authentication to said key device prior to using it as an authentication device for unlocking another device, thereby improving the security environment by preventing a thief or malicious actor from merely being able to steal both items and automatically gain access without knowing at least the access code or method for authenticating/unlocking the key device.
	Neither Olsen nor Mahaffey explicitly teaches receiving the secret key, wherein the secret key is a decryption key for decrypting a token to retrieve a master key associated with unlocking the second device, and the master key is based on a passcode for accessing the second device.
	However, Rajakarunanayake teaches the concept of receiving a secret key from a second device, wherein the secret key is a decryption key for decrypting a token to retrieve a master key associated with unlocking the second device, and the master key is based on a passcode for accessing the second device (abstract, secure integrated circuit to provide access to an electronic storage; paragraph 25, respective secure element 342 may encrypt the original data using a respective secret pattern; the user equipment 340 maintains possession of the encrypted sensitive data in the respective memory 344, and the network provider equipment 310 maintains possession of the secret pattern in memory 314; when the user wants to access the original and unencrypted data, the user equipment 340 transmits a request to the network equipment 310 to provide the secret pattern; in response to the request, the network provider equipment 310 transmits, and the user equipment 340 receives, the secret pattern stored in memory 314; upon receiving the secret pattern, the secure element 342 computes the original and unencrypted data based on a combination of the encrypted data and the secret pattern provided by the network provider equipment 310; therefore, secret pattern is a decryption key; paragraph 28, the secure element 342a-342d encrypts the user's original data using a secret pattern (or a version thereof); the secure element 342a-342d stores the encrypted sensitive data in the respective memory 344a-344d and stores the secret pattern (or the version thereof) in the network memory 314, i.e. network equipment receives secret key for decryption; EXAMINER’S NOTE: the subject matter “for decrypting a token to retrieve a master key associated with unlocking the second device, and the master key is based on a passcode for accessing the second device” appears to be a recitation of intended use, as the master key is never recited as part of unlocking the second device, nor is it claimed as a component of the device/method; as the secret pattern is a decryption key, it is thus capable of performing the intended use aspects of the claim; however, Examiner further notes that even if the recitation is not a recitation of intended use, the master key can represent any decrypted data, as long as it is based on a passcode for accessing the second device, and thus Rajakarunanayake teaches this also: paragraph 25, the secret pattern (i.e. decryption key) decrypts encrypted data (i.e. the token) to obtain the decrypted data (i.e. master key associated with unlocking the second device) which is thus based on the secret pattern (i.e. passcode for accessing the second device)).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the secret decryption key teachings of Rajakarunanayake with the unlocking a second device from a first device teachings of Olsen in view of Mahaffey, in order to improve the security environment using encryption to lock a device/files, thereby requiring use of a remote decryption key to decrypt the locked device, and rendering the device unusable without decryption regardless of whether a malicious agent is able to gain access to the device or the files contained within.

Regarding Claim 17:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the non-transitory computer-readable storage medium of claim 16.  In addition, Olsen teaches the method further comprising detecting whether the second device is within a Bluetooth range of the first device (paragraph 14, mobile computing device and external device communicate via Bluetooth; paragraph 15, mobile computing device detects whether external device is in range).

Regarding Claim 20:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the non-transitory computer-readable storage medium of claim 16.  In addition, Olsen teaches the method further comprising generating at least one of: a SEP global key, a device key, and a device unlock key (paragraph 68-70, mobile computing device sends challenge including random number; challenge functions as device unlock key).

Regarding Claim 24:
	Olsen teaches a first device capable of unlocking a second device (abstract, unlocking functionality of a mobile computing device upon wirelessly detecting that an external device is in relatively close proximity), the first device comprising: 
a receiving module configured for receiving a secret key from the second device (paragraph 68-69, mobile computing device (i.e. “second device”) sends “challenge” message including random number comprising defined number of bits which is received by external device; challenge message functions as secret key); 
a transmitting module configured for transmitting the received secret key to the second device to unlock the second device (paragraph 68-69, external device (i.e. “first device”) encrypts challenge message using private key and sends back to mobile computing device; mobile computing device decrypts received message and authenticates external device upon determining that the decrypted version of the challenge message matches the originally sent challenge message; paragraph 70, responsive to authenticating external device, mobile computing device determines that external device is present and proceeds with unlocking techniques, allowing full user access to applications).
	Olsen does not explicitly teach transmitting, in accordance with a determination that the first device is unlocked, the received secret key, wherein determining that the first device is unlocked includes determining that a user of the first device is authenticated with the first device.
	However, Mahaffey teaches the concept of transmitting, in accordance with a determination that a first device is unlocked, a secret key to a second device to unlock the second device (abstract, if key device is near the mobile communication device, the mobile communication device may be automatically unlocked without the user having to input an unlock code; paragraph 171, prior to unlocking the PC 200, the phone/key device 210 must be in a specific state; for instance, when the devices initially connect via BLUETOOTH, the mobile phone 210 can provide its side of mutual authentication or the PC’s encryption key only when its screen is unlocked), wherein determining that the first device is unlocked includes determining that a user of the first device is authenticated with the first device (paragraph 55, when proximity of the key device is detected and authenticated, change in security behavior of the target device will be implemented only when the key device supplies additional information known to the user, e.g. that the user is currently logged in to the phone; through communications between the target device and key device, behavior modification module determines information indicating that the user is logged into the key device and that therefore, the user knows information; therefore, what the user has coupled with what the user knows triggers the change in security behavior; paragraph 79, in an exemplary embodiment, Alice uses iPhone Touch ID to authenticate self to iPhone and unlock the device; proximity prevents autolock from engaging after timeout; paragraph 81, 82, security system unlocks iPhone; at a later time, Alice puts iPhone into her pocket, enters her office and turns on her PC; PC pairs with iPhone using Bluetooth; system security component on iPhone communicates with system security component on PC to determine that Alice is authenticated to iPhone and is in possession of the device; security component on PC unlocks PC because Alice is proved to be authenticated and acceptably proximate; therefore, unlocking includes determining that a user of the first (key) device is authenticated with first (key) device); and
	Olsen teaches wherein the secret key is the received secret key (paragraph 68-70, as above).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the unlocked key device teachings of Mahaffey with the unlocking a second device from a first device teachings of Olsen, with the benefit of requiring the possessor of a key device to verify access and authentication to said key device prior to using it as an authentication device for unlocking another device, thereby improving the security environment by preventing a thief or malicious actor from merely being able to steal both items and automatically gain access without knowing at least the access code or method for authenticating/unlocking the key device.
	Neither Olsen nor Mahaffey explicitly teaches receiving the secret key, wherein the secret key is a decryption key for decrypting a token to retrieve a master key associated with unlocking the second device, and the master key is based on a passcode for accessing the second device.
	However, Rajakarunanayake teaches the concept of receiving a secret key from a second device, wherein the secret key is a decryption key for decrypting a token to retrieve a master key associated with unlocking the second device, and the master key is based on a passcode for accessing the second device (abstract, secure integrated circuit to provide access to an electronic storage; paragraph 25, respective secure element 342 may encrypt the original data using a respective secret pattern; the user equipment 340 maintains possession of the encrypted sensitive data in the respective memory 344, and the network provider equipment 310 maintains possession of the secret pattern in memory 314; when the user wants to access the original and unencrypted data, the user equipment 340 transmits a request to the network equipment 310 to provide the secret pattern; in response to the request, the network provider equipment 310 transmits, and the user equipment 340 receives, the secret pattern stored in memory 314; upon receiving the secret pattern, the secure element 342 computes the original and unencrypted data based on a combination of the encrypted data and the secret pattern provided by the network provider equipment 310; therefore, secret pattern is a decryption key; paragraph 28, the secure element 342a-342d encrypts the user's original data using a secret pattern (or a version thereof); the secure element 342a-342d stores the encrypted sensitive data in the respective memory 344a-344d and stores the secret pattern (or the version thereof) in the network memory 314, i.e. network equipment receives secret key for decryption; EXAMINER’S NOTE: the subject matter “for decrypting a token to retrieve a master key associated with unlocking the second device, and the master key is based on a passcode for accessing the second device” appears to be a recitation of intended use, as the master key is never recited as part of unlocking the second device, nor is it claimed as a component of the device/method; as the secret pattern is a decryption key, it is thus capable of performing the intended use aspects of the claim; however, Examiner further notes that even if the recitation is not a recitation of intended use, the master key can represent any decrypted data, as long as it is based on a passcode for accessing the second device, and thus Rajakarunanayake teaches this also: paragraph 25, the secret pattern (i.e. decryption key) decrypts encrypted data (i.e. the token) to obtain the decrypted data (i.e. master key associated with unlocking the second device) which is thus based on the secret pattern (i.e. passcode for accessing the second device)).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the secret decryption key teachings of Rajakarunanayake with the unlocking a second device from a first device teachings of Olsen in view of Mahaffey, in order to improve the security environment using encryption to lock a device/files, thereby requiring use of a remote decryption key to decrypt the locked device, and rendering the device unusable without decryption regardless of whether a malicious agent is able to gain access to the device or the files contained within.

Regarding Claim 38:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the non-transitory computer-readable storage medium of claim 16.  In addition, Olsen teaches wherein the first device is one or more of a smartphone, a tablet computer, a laptop computer, a desktop computer, an electronic reader, a smart TV, a handheld device, a wearable device, and a game console (paragraph 15, external device comprises small, mobile device that can be carried by a user, i.e. a handheld device).

Regarding Claim 39:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the non-transitory computer-readable storage medium of claim 38.  In addition, Olsen teaches wherein the second device is one or more of a smartphone, a tablet computer, a laptop computer, a desktop computer, an electronic reader, a smart TV, a handheld device, a wearable device, and a game console (paragraph 13, mobile computing device comprises wireless communication device (e.g., wireless mobile handset or device), a video telephone, a digital multimedia player, a personal digital assistant (PDA), or other mobile device).

Regarding Claim 40:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the non-transitory computer-readable storage medium of claim 16.  In addition, Mahaffey teaches wherein the first device is a handheld device and the second device is a wearable device (paragraph 27, watch or head-mounted device/glasses (i.e. wearable device) plays role of server 111; paragraph 31, system includes target device and key device; target device is server 111; key device is portable electronic device, e.g. card, keychain, smartphone, or any other personal item carried by user).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the wearable device teachings of Mahaffey with the unlocking a second device from a first device teachings of Olsen, with the benefit of using an unlocking key device which was generally portable and typically attached to the user most of the time, resulting in improved convenience of the user, and reduced likelihood that the wearable item could be stolen without the user noticing.

Regarding Claim 41:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the non-transitory computer-readable storage medium of claim 16.  In addition, Olsen teaches wherein the first device is a handheld device and the second device is a handheld device (paragraph 13, mobile computing device comprises wireless communication device (e.g., wireless mobile handset or device), a video telephone, a digital multimedia player, a personal digital assistant (PDA), or other mobile device, i.e. handheld device; paragraph 15, external device comprises small, mobile device that can be carried by a user, i.e. a handheld device).

Regarding Claim 42:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the first device of claim 24.  In addition, Olsen teaches wherein the first device is one or more of a smartphone, a tablet computer, a laptop computer, a desktop computer, an electronic reader, a smart TV, a handheld device, a wearable device, and a game console (paragraph 15, external device comprises small, mobile device that can be carried by a user, i.e. a handheld device).

Regarding Claim 43:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the first device of claim 42.  In addition, Olsen teaches wherein the second device is one or more of a smartphone, a tablet computer, a laptop computer, a desktop computer, an electronic reader, a smart TV, a handheld device, a wearable device, and a game console (paragraph 13, mobile computing device comprises wireless communication device (e.g., wireless mobile handset or device), a video telephone, a digital multimedia player, a personal digital assistant (PDA), or other mobile device).

Regarding Claim 44:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the first device of claim 24.  In addition, Mahaffey teaches wherein the first device is a handheld device and the second device is a wearable device (paragraph 27, watch or head-mounted device/glasses (i.e. wearable device) plays role of server 111; paragraph 31, system includes target device and key device; target device is server 111; key device is portable electronic device, e.g. card, keychain, smartphone, or any other personal item carried by user).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the wearable device teachings of Mahaffey with the unlocking a second device from a first device teachings of Olsen, with the benefit of using an unlocking key device which was generally portable and typically attached to the user most of the time, resulting in improved convenience of the user, and reduced likelihood that the wearable item could be stolen without the user noticing.

Regarding Claim 45:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the first device of claim 24.  In addition, Olsen teaches wherein the first device is a handheld device and the second device is a handheld device (paragraph 13, mobile computing device comprises wireless communication device (e.g., wireless mobile handset or device), a video telephone, a digital multimedia player, a personal digital assistant (PDA), or other mobile device, i.e. handheld device; paragraph 15, external device comprises small, mobile device that can be carried by a user, i.e. a handheld device).

Regarding Claim 49:
Olsen in view of Mahaffey and Rajakarunanayake teaches the first device of claim 24.  In addition, Mahaffey teaches wherein, in accordance with a determination that the first device is locked, the transmitting module forgoes transmitting the secret key to the second device to unlock the second device (paragraph 171, prior to unlocking the PC 200, the phone/key device 210 must be in a specific state; for instance, when the devices initially connect via BLUETOOTH, the mobile phone 210 can provide its side of mutual authentication or the PC’s encryption key only when its screen is unlocked; therefore, device forgoes transmitting key if screen is locked); and
	Olsen teaches wherein the secret key is the received secret key (paragraph 68-70, as above).
The rationale to combine Olsen and Mahaffey is the same as provided for claim 24 due to the overlapping subject matter between claims 24 and 49.

Regarding Claim 52:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the non-transitory computer-readable storage medium of claim 16.  In addition, Mahaffey teaches wherein the user of the first device is authenticated with the first device via a passcode received at the first device (paragraph 11, “something the user knows”, i.e. PIN or password; paragraph 55, user provides information known to the user, i.e. PIN or password, to authenticate user; if user is logged into key device, key device provides the information, therefore, user knows information; user has therefore logged into key device using “something the user knows”).
The rationale to combine Olsen and Mahaffey is the same as provided for claim 16 due to the overlapping subject matter between claims 16 and 52.

Regarding Claim 53:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the first device of claim 24.  In addition, Mahaffey teaches wherein the user of the first device is authenticated with the first device via a passcode received at the first device (paragraph 11, “something the user knows”, i.e. PIN or password; paragraph 55, user provides information known to the user, i.e. PIN or password, to authenticate user; if user is logged into key device, key device provides the information, therefore, user knows information; user has therefore logged into key device using “something the user knows”).
The rationale to combine Olsen and Mahaffey is the same as provided for claim 16 due to the overlapping subject matter between claims 24 and 53.

Regarding Claim 54:
Olsen in view of Mahaffey and Rajakarunanayake teaches a system comprising the first device of claim 24 and the second device.  In addition, Rajakarunanayake teaches wherein the second device is configured to: 
in response to receiving the secret key from the first device, decrypt the token using the secret key to retrieve the master key, the token associated with unlocking the second device (paragraph 25, the secret pattern (i.e. decryption key) decrypts encrypted data (i.e. the token associated with unlocking the second device) to obtain the decrypted data (i.e. master key)).
The rationale to combine Olsen and Rajakarunanayake is the same as provided for claim 24 due to the overlapping subject matter between claims 24 and 54.

Regarding Claim 55:
Olsen in view of Mahaffey and Rajakarunanayake teaches the system of claim 54.  In addition, Mahaffey teaches wherein the second device is further configured to: 
encrypt an unlocking key using the secret key to generate the token (paragraph 203-204, key device stores secondary key; encrypted target device stores encryption key (i.e. unlocking key) encrypted by secondary key).
The rationale to combine Olsen and Mahaffey is the same as provided for claim 54 due to the overlapping subject matter between claims 54 and 55.

Regarding Claim 56:
	Olsen teaches a method comprising:
at a first device (abstract, unlocking functionality of a mobile computing device upon wirelessly detecting that an external device is in relatively close proximity; paragraph 73-74, computer-readable medium containing instructions implemented by a processor): 
receiving a secret key from a second device (paragraph 68-69, mobile computing device (i.e. “second device”) sends “challenge” message including random number comprising defined number of bits which is received by external device; challenge message functions as secret key); 
transmitting the received secret key to the second device to unlock the second device (paragraph 68-69, external device (i.e. “first device”) encrypts challenge message using private key and sends back to mobile computing device; mobile computing device decrypts received message and authenticates external device upon determining that the decrypted version of the challenge message matches the originally sent challenge message; paragraph 70, responsive to authenticating external device, mobile computing device determines that external device is present and proceeds with unlocking techniques, allowing full user access to applications).
Olsen does not explicitly teach, in accordance with a determination that the first device is unlocked, transmitting the received secret key, wherein determining that the first device is unlocked includes determining that a user of the first device is authenticated with the first device; and
in accordance with a determination that the first device is locked, forgoing transmitting the received secret key to the second device to unlock the second device.
	However, Mahaffey teaches the concept of, in accordance with a determination that a first device is unlocked, transmitting a secret key to a second device to unlock the second device (abstract, if key device is near the mobile communication device, the mobile communication device may be automatically unlocked without the user having to input an unlock code; paragraph 171, prior to unlocking the PC 200, the phone/key device 210 must be in a specific state; for instance, when the devices initially connect via BLUETOOTH, the mobile phone 210 can provide its side of mutual authentication or the PC’s encryption key only when its screen is unlocked), wherein determining that the first device is unlocked includes determining that a user of the first device is authenticated with the first device (paragraph 55, when proximity of the key device is detected and authenticated, change in security behavior of the target device will be implemented only when the key device supplies additional information known to the user, e.g. that the user is currently logged in to the phone; through communications between the target device and key device, behavior modification module determines information indicating that the user is logged into the key device and that therefore, the user knows information; therefore, what the user has coupled with what the user knows triggers the change in security behavior; paragraph 79, in an exemplary embodiment, Alice uses iPhone Touch ID to authenticate self to iPhone and unlock the device; proximity prevents autolock from engaging after timeout; paragraph 81, 82, security system unlocks iPhone; at a later time, Alice puts iPhone into her pocket, enters her office and turns on her PC; PC pairs with iPhone using Bluetooth; system security component on iPhone communicates with system security component on PC to determine that Alice is authenticated to iPhone and is in possession of the device; security component on PC unlocks PC because Alice is proved to be authenticated and acceptably proximate; therefore, unlocking includes determining that a user of the first (key) device is authenticated with first (key) device); and
in accordance with a determination that the first device is locked, forgoing transmitting the secret key to the second device to unlock the second device (paragraph 171, prior to unlocking the PC 200, the phone/key device 210 must be in a specific state; for instance, when the devices initially connect via BLUETOOTH, the mobile phone 210 can provide its side of mutual authentication or the PC’s encryption key only when its screen is unlocked; therefore, device forgoes transmitting key if screen is locked); and
	Olsen teaches wherein the secret key is the received secret key (paragraph 68-70, as above).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the unlocked key device teachings of Mahaffey with the unlocking a second device from a first device teachings of Olsen, with the benefit of requiring the possessor of a key device to verify access and authentication to said key device prior to using it as an authentication device for unlocking another device, thereby improving the security environment by preventing a thief or malicious actor from merely being able to steal both items and automatically gain access without knowing at least the access code or method for authenticating/unlocking the key device.
	Neither Olsen nor Mahaffey explicitly teaches receiving the secret key, wherein the secret key is a decryption key for decrypting a token to retrieve a master key associated with unlocking the second device, and the master key is based on a passcode for accessing the second device.
	However, Rajakarunanayake teaches the concept of receiving a secret key from a second device, wherein the secret key is a decryption key for decrypting a token to retrieve a master key associated with unlocking the second device, and the master key is based on a passcode for accessing the second device (abstract, secure integrated circuit to provide access to an electronic storage; paragraph 25, respective secure element 342 may encrypt the original data using a respective secret pattern; the user equipment 340 maintains possession of the encrypted sensitive data in the respective memory 344, and the network provider equipment 310 maintains possession of the secret pattern in memory 314; when the user wants to access the original and unencrypted data, the user equipment 340 transmits a request to the network equipment 310 to provide the secret pattern; in response to the request, the network provider equipment 310 transmits, and the user equipment 340 receives, the secret pattern stored in memory 314; upon receiving the secret pattern, the secure element 342 computes the original and unencrypted data based on a combination of the encrypted data and the secret pattern provided by the network provider equipment 310; therefore, secret pattern is a decryption key; paragraph 28, the secure element 342a-342d encrypts the user's original data using a secret pattern (or a version thereof); the secure element 342a-342d stores the encrypted sensitive data in the respective memory 344a-344d and stores the secret pattern (or the version thereof) in the network memory 314, i.e. network equipment receives secret key for decryption; EXAMINER’S NOTE: the subject matter “for decrypting a token to retrieve a master key associated with unlocking the second device, and the master key is based on a passcode for accessing the second device” appears to be a recitation of intended use, as the master key is never recited as part of unlocking the second device, nor is it claimed as a component of the device/method; as the secret pattern is a decryption key, it is thus capable of performing the intended use aspects of the claim; however, Examiner further notes that even if the recitation is not a recitation of intended use, the master key can represent any decrypted data, as long as it is based on a passcode for accessing the second device, and thus Rajakarunanayake teaches this also: paragraph 25, the secret pattern (i.e. decryption key) decrypts encrypted data (i.e. the token) to obtain the decrypted data (i.e. master key associated with unlocking the second device) which is thus based on the secret pattern (i.e. passcode for accessing the second device)).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the secret decryption key teachings of Rajakarunanayake with the unlocking a second device from a first device teachings of Olsen in view of Mahaffey, in order to improve the security environment using encryption to lock a device/files, thereby requiring use of a remote decryption key to decrypt the locked device, and rendering the device unusable without decryption regardless of whether a malicious agent is able to gain access to the device or the files contained within.

Regarding Claim 57:
Olsen in view of Mahaffey and Rajakarunanayake teaches the method of claim 56.  In addition, Olsen teaches the method further comprising detecting whether the second device is within a Bluetooth range of the first device (paragraph 14, mobile computing device and external device communicate via Bluetooth; paragraph 15, mobile computing device detects whether external device is in range).

Regarding Claim 60:
Olsen in view of Mahaffey and Rajakarunanayake teaches the method of claim 56.  In addition, Olsen teaches the method further comprising generating at least one of: a SEP global key, a device key, and a device unlock key (paragraph 68-70, mobile computing device sends challenge including random number; challenge functions as device unlock key).

Regarding Claim 62:
Olsen in view of Mahaffey and Rajakarunanayake teaches the method of claim 56.  In addition, Olsen teaches wherein the first device is one or more of a smartphone, a tablet computer, a laptop computer, a desktop computer, an electronic reader, a smart TV, a handheld device, a wearable device, and a game console (paragraph 15, external device comprises small, mobile device that can be carried by a user, i.e. a handheld device).

Regarding Claim 63:
Olsen in view of Mahaffey and Rajakarunanayake teaches the method of claim 62.  In addition, Olsen teaches wherein the second device is one or more of a smartphone, a tablet computer, a laptop computer, a desktop computer, an electronic reader, a smart TV, a handheld device, a wearable device, and a game console (paragraph 13, mobile computing device comprises wireless communication device (e.g., wireless mobile handset or device), a video telephone, a digital multimedia player, a personal digital assistant (PDA), or other mobile device).

Regarding Claim 64:
Olsen in view of Mahaffey and Rajakarunanayake teaches the method of claim 56.  In addition, Mahaffey teaches wherein the first device is a handheld device and the second device is a wearable device (paragraph 27, watch or head-mounted device/glasses (i.e. wearable device) plays role of server 111; paragraph 31, system includes target device and key device; target device is server 111; key device is portable electronic device, e.g. card, keychain, smartphone, or any other personal item carried by user).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the wearable device teachings of Mahaffey with the unlocking a second device from a first device teachings of Olsen, with the benefit of using an unlocking key device which was generally portable and typically attached to the user most of the time, resulting in improved convenience of the user, and reduced likelihood that the wearable item could be stolen without the user noticing.

Regarding Claim 65:
Olsen in view of Mahaffey and Rajakarunanayake teaches the method of claim 56.  In addition, Olsen teaches wherein the first device is a handheld device and the second device is a handheld device (paragraph 13, mobile computing device comprises wireless communication device (e.g., wireless mobile handset or device), a video telephone, a digital multimedia player, a personal digital assistant (PDA), or other mobile device, i.e. handheld device; paragraph 15, external device comprises small, mobile device that can be carried by a user, i.e. a handheld device).

Regarding Claim 66:
Olsen in view of Mahaffey and Rajakarunanayake teaches the method of claim 56.  In addition, Mahaffey teaches wherein the user of the first device is authenticated with the first device via a passcode received at the first device (paragraph 11, “something the user knows”, i.e. PIN or password; paragraph 55, user provides information known to the user, i.e. PIN or password, to authenticate user; if user is logged into key device, key device provides the information, therefore, user knows information; user has therefore logged into key device using “something the user knows”).
The rationale to combine Olsen and Mahaffey is the same as provided for claim 56 due to the overlapping subject matter between claims 56 and 66.

Regarding Claim 67:
Olsen in view of Mahaffey and Rajakarunanayake teaches the non-transitory computer-readable storage medium of claim 16.  In addition, Mahaffey teaches wherein the secret key is the decryption key configured to decrypt an unlocking key to unlock the second device (paragraph 203-204, key device stores secondary key; encrypted target device receives secondary key to decrypt encrypted encryption key; encryption key used to decrypt (unlock) device).
The rationale to combine Olsen and Mahaffey is the same as provided for claim 16 due to the overlapping subject matter between claims 16 and 67.

Regarding Claim 68:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the system of claim 54.  In addition, Rajakarunanayake teaches wherein the second device is further configured to:
	receive the passcode for accessing the second device (paragraph 25, the network provider equipment 310 transmits, and the user equipment 340 receives, the secret pattern stored in memory 314);
	in response to receiving the passcode, unlock the second device (paragraph 25, upon receiving the secret pattern, the secure element 342 computes the original and unencrypted data based on a combination of the encrypted data and the secret pattern provided by the network provider equipment 310); and
	generate the master key using the passcode (paragraph 25, upon receiving the secret pattern, the secure element 342 computes the original and unencrypted data (i.e. “master key”) based on a combination of the encrypted data and the secret pattern provided by the network provider equipment 310).
The rationale to combine Olsen and Rajakarunanayake is the same as provided for claim 54 due to the overlapping subject matter between claims 54 and 68.

Regarding Claim 69:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the system of claim 68.  In addition, Rajakarunanayake teaches wherein the second device is further configured to encrypt the master key using the secret key (paragraph 25, respective secure element 342 may encrypt the original data using a respective secret pattern).
The rationale to combine Olsen and Rajakarunanayake is the same as provided for claim 68 due to the overlapping subject matter between claims 68 and 69.

Regarding Claim 73:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the system of claim 54.  In addition, Mahaffey teaches wherein the first device is configured to transmit the secret key to the second device in response to input of a user at the first device (paragraph 171, prior to unlocking the PC 200, the phone/key device 210 must be in a specific state; for instance, when the devices initially connect via BLUETOOTH, the mobile phone 210 can provide its side of mutual authentication or the PC’s encryption key only when its screen is unlocked; paragraph 80, security system component detects fitness band being turned on and initiates Bluetooth pairing).
The rationale to combine Olsen and Mahaffey is the same as provided for claim 54 due to the overlapping subject matter between claims 54 and 73.

Claims 18-19, 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Mahaffey and Rajakarunanayake, and further in view of Costa et al (PGPUB 2015/0229619).

Regarding Claim 18:
Olsen in view of Mahaffey and Rajakarunanayake teaches the non-transitory computer-readable storage medium of claim 16.
Neither Olsen nor Mahaffey nor Rajakarunanayake explicitly teaches the method further comprising signing a first key with a second key.
However, Costa teaches the concept of signing a first key with a second key (paragraph 42, attestation includes key generated by machine for the job; attestation provided in form of data record signed with key provided by machine manufacturer).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the key signing teachings of Costa with the unlocking a second device from a first device teachings of Olsen in view of Mahaffey and Rajakarunanayake, in order to protect the integrity of the keys using a trusted environment such as a secure enclave, which is a hardware environment designed to limit access to keys, protecting them by preventing key leakage.

Regarding Claim 19:
Olsen in view of Mahaffey, Rajakarunanayake, and Costa teaches the non-transitory computer-readable storage medium of claim 18.  In addition, Costa teaches wherein the first key comprises a device key and the second key comprises a SEP global key (paragraph 27-29, 42, attestation includes key generated by machine for the job; attestation provided in form of data record signed with key provided by machine manufacturer; manufacturer key used for attestation stored in trusted secure enclave environment).
The rationale to combine Olsen and Costa is the same as provided for claim 18 due to the overlapping subject matter between claims 18 and 19.

Regarding Claim 58:
Olsen in view of Mahaffey and Rajakarunanayake teaches the method of claim 56.  Neither Olsen nor Mahaffey nor Rajakarunanayake explicitly teaches the method further comprising signing a first key with a second key.
However, Costa teaches the concept of signing a first key with a second key (paragraph 42, attestation includes key generated by machine for the job; attestation provided in form of data record signed with key provided by machine manufacturer).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the key signing teachings of Costa with the unlocking a second device from a first device teachings of Olsen in view of Mahaffey and Rajakarunanayake, in order to protect the integrity of the keys using a trusted environment such as a secure enclave, which is a hardware environment designed to limit access to keys, protecting them by preventing key leakage.

Regarding Claim 59:
Olsen in view of Mahaffey, Rajakarunanayake, and Costa teaches the method of claim 58.  In addition, Costa teaches wherein the first key comprises a device key and the second key comprises a SEP global key (paragraph 27-29, 42, attestation includes key generated by machine for the job; attestation provided in form of data record signed with key provided by machine manufacturer; manufacturer key used for attestation stored in trusted secure enclave environment).
The rationale to combine Olsen and Costa is the same as provided for claim 58 due to the overlapping subject matter between claims 58 and 59.

Claims 27, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Mahaffey and Rajakarunanayake, and further in view of Devol et al (PGPUB 2011/0305337).

Regarding Claim 27:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the non-transitory computer-readable storage medium of claim 16.
Neither Olsen nor Mahaffey nor Rajakarunanayake explicitly teaches the method further comprising: prior to receiving the secret key from the second device, certifying a device key with a common authority.
However, Devol teaches the concept of a method comprising: prior to receiving a secret key from a second device, certifying a device key with a common authority (paragraph 12, system includes checking if the user is nearby, sending challenge message to the mobile phone and receiving validation message from the user key; the system can lock the computer or log out from an operating system if the user key is not nearby; paragraph 37, the communication between the mobile device 10 and the laptop 8 is secured; in addition to encrypting the message using public key cryptography, the message may be additionally protected by using a digital certificate; a certificate authority functions as a trusted party known to both the laptop 8 and the cell phone 10; the certificate authority possesses both a public and private key, of which the private key is closely guarded; the public key of the mobile device 10 may be encrypted using the private key of the certificate authority; this constitutes a digital certificate that can be used to help authenticate different devices, in this case the mobile device 10 and the laptop 8 to each other using the certificate authority; paragraph 30, mobile phone uses a wireless transceiver for sending and receiving authentication information to the laptop; communication is secured by encrypting the message using public key cryptography; system has two software components: a component on the mobile phone and a component on the laptop; the component on the laptop is responsible for checking if a mobile phone is nearby, sending challenge message to the mobile).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the common certificate authority teachings of Devol with the unlocking a second device from a first device teachings of Olsen in view of Mahaffey and Rajakarunanayake, in order to improve security by relying on a trusted party known to both the first device and the second device, thereby providing assurance that each device was certified by said trusted party, and not being introduced by a malicious actor in order to obtain unauthorized access.

Regarding Claim 61:
Olsen in view of Mahaffey and Rajakarunanayake teaches the method of claim 56.
Neither Olsen nor Mahaffey nor Rajakarunanayake explicitly teaches the method further comprising: prior to receiving the secret key from the second device, certifying a device key with a common authority.
However, Devol teaches the concept of a method comprising: prior to receiving a secret key from a second device, certifying a device key with a common authority (paragraph 12, system includes checking if the user is nearby, sending challenge message to the mobile phone and receiving validation message from the user key; the system can lock the computer or log out from an operating system if the user key is not nearby; paragraph 37, the communication between the mobile device 10 and the laptop 8 is secured; in addition to encrypting the message using public key cryptography, the message may be additionally protected by using a digital certificate; a certificate authority functions as a trusted party known to both the laptop 8 and the cell phone 10; the certificate authority possesses both a public and private key, of which the private key is closely guarded; the public key of the mobile device 10 may be encrypted using the private key of the certificate authority; this constitutes a digital certificate that can be used to help authenticate different devices, in this case the mobile device 10 and the laptop 8 to each other using the certificate authority; paragraph 30, mobile phone uses a wireless transceiver for sending and receiving authentication information to the laptop; communication is secured by encrypting the message using public key cryptography; system has two software components: a component on the mobile phone and a component on the laptop; the component on the laptop is responsible for checking if a mobile phone is nearby, sending challenge message to the mobile).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the common certificate authority teachings of Devol with the unlocking a second device from a first device teachings of Olsen in view of Mahaffey and Rajakarunanayake, in order to improve security by relying on a trusted party known to both the first device and the second device, thereby providing assurance that each device was certified by said trusted party, and not being introduced by a malicious actor in order to obtain unauthorized access.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Mahaffey and Rajakarunanayake, and further in view of Shah et al (PGPUB 2015/0296074 and related provisional application 61/980,018, with citations drawn from provisional application).

Regarding Claim 50:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the device of claim 24.
Neither Olsen nor Mahaffey nor Rajakarunanayake explicitly teaches wherein, in accordance with a determination that the first device is unlocked, the transmitting module transmits a device key of the first electronic device to the second electronic device, the device key indicating that the first device is unlocked.
However, Shah teaches the concept wherein, in accordance with a determination that a first device is unlocked: presenting a device key of the first electronic device to a second electronic device, the device key indicating that the first electronic device is unlocked (paragraph 35-36, secondary computing device responds to challenge by sending encrypted challenge response code; challenge response code indicates whether secondary computing device is itself locked; if the code indicates that secondary computing device is unlocked then primary computing device unlocks).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the unlocked device indication of Shah with the unlocking a second device from a first device teachings of Olsen in view of Mahaffey and Rajakarunanayake, in order to provide the second device a means of control over security policy decisions by sending key device state information, thereby allowing the second device to determine whether or not to unlock on the basis of the key device state, giving more control to the device which is being accessed.

Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Mahaffey and Rajakarunanayake, and further in view of Malik et al (US 6,061,454).

Regarding Claim 70:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the system of claim 68.
Neither Olsen nor Mahaffey nor Rajakarunanayake explicitly teaches wherein the second device is further configured to:
	concatenate the token with the secret key to generate a concatenated token; and
	produce an escrow record using the concatenated token.
	However, Malik teaches the concept wherein a second device is configured to:
	concatenate a token with a secret key to generate a concatenated token (col 2 line 45-67, law enforcement access field (LEAF) is formed by the sender as a concatenation of KS1 encrypted under the public key of a first agent and KS2 encrypted under the public key of a second agent); and
	produce an escrow record using the concatenated token (col 2 line 45-67, LEAF and the ELVS are sent to the receiver as a key recovery block, along with the message of the sender encrypted under KS).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the key escrow teachings of Malik with the unlocking a second device from a first device teachings of Olsen in view of Mahaffey and Rajakarunanayake, in order to incorporate the advantages of key recovery systems which are identified by Malik (e.g. paragraphs 8-10), such as to serve the parties' interest in privacy, since their encryption system retains its full strength against third parties and does not have to be weakened to comply with domestic restrictions on encryption or to meet export requirements, and in organizations concerned about employees using strong encryption of crucial files where keys are not recoverable, in order to prevent loss of important stored data by making the keys recoverable.

Regarding Claim 71:
	Olsen in view of Mahaffey, Rajakarunanayake and Malik teaches the system of claim 70.  In addition, Malik teaches wherein the second device is further configured to retrieve the secret key using the concatenated token (col 2 line 45-67, law enforcement entity can provide the LEAF to the respective agents, who will return KS1 and KS2, thereby enabling the law enforcement entity to recover KS and to decrypt the sender's message).
The rationale to combine Olsen and Malik is the same as provided for claim 70 due to the overlapping subject matter between claims 70 and 71.

Regarding Claim 72:
	Olsen in view of Mahaffey and Rajakarunanayake teaches the system of claim 68.
Neither Olsen nor Mahaffey nor Rajakarunanayake explicitly teaches wherein the second device is further configured to generate an escrow record for the first device using the secret key with the master key.
However, Malik teaches the concept wherein a second device is configured to generate an escrow record for a first device using a secret key with a master key (col 2 line 45-67, law enforcement access field (LEAF) is formed by the sender as a concatenation of KS1 encrypted under the public key of a first agent and KS2 encrypted under the public key of a second agent; col 2 line 45-67, LEAF and the ELVS are sent to the receiver as a key recovery block, along with the message of the sender encrypted under KS).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the key escrow teachings of Malik with the unlocking a second device from a first device teachings of Olsen in view of Mahaffey and Rajakarunanayake, in order to incorporate the advantages of key recovery systems which are identified by Malik (e.g. paragraphs 8-10), such as to serve the parties' interest in privacy, since their encryption system retains its full strength against third parties and does not have to be weakened to comply with domestic restrictions on encryption or to meet export requirements, and in organizations concerned about employees using strong encryption of crucial files where keys are not recoverable, in order to prevent loss of important stored data by making the keys recoverable.

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive.

Regarding the rejection of claims under 35 USC 103:
Examiner’s response to Applicant’s arguments, page 10 paragraph 1: The claimed recitation constitutes intended use because the claimed “characteristics” are not performed by any element which performs the method steps.  The claim reads “wherein the secret key is a decryption key for decrypting a token to retrieve a master key associated with unlocking the second device”.  However, this is not the function of the secret key in the claim.  No decryption is ever performed in the method of claim 16, nor is the “master key” ever used to perform a useful function.  Within the scope of the claim, any key could be a key “for decrypting a token to retrieve a master key”.  Therefore, the subject limitations are recitations of intended use which are not given patentable weight.

Examiner’s response to Applicant’s arguments, page 10 paragraph 2-page 11 paragraph 1: Applicant argues that Olsen and Mahaffey do not teach the argued limitations.  However, Olsen and Mahaffey were cited as teaching the other elements of the claim, and were not cited to teach that the secret key is a decryption key.

Examiner’s response to Applicant’s arguments, page 11 paragraph 2: It is the examiner’s view that the amended limitations of claim 16, i.e. “receiving a secret key from the second device, wherein the secret key is a decryption key for decrypting a token to retrieve a master key associated with unlocking the second device, and the master key is based on a passcode for accessing the second device”, as shown above.  However, even arguing that the limitations are given patentable weight, under further consideration examiner has determined that these features are taught by Rajakarunanayake.  Applicant’s amended elements of a “token”, “master key”, and “passcode” are claimed generally, and each can be taken as mere alphanumerical data.  For instance, according to the claim, a token is merely encrypted data, the master key is decrypted data associated with an unlocking process, and is further based on a passcode for accessing the device.  As the master key serves no other purpose in the claim, any decrypted data could be seen as the claimed “master key”.  A key which decrypts encrypted device data to generate decrypted device data, could be seen as an unlocking process, appears to teach the limitations of claim 16.  Rajakarunanayake, paragraph 25, teaches that the secret pattern (i.e. decryption key) decrypts encrypted data (i.e. the token) to obtain the decrypted data (i.e. master key associated with unlocking the second device) which is thus based on the secret pattern (i.e. passcode for accessing the second device).  Therefore, Rajakarunanayake teaches “wherein the secret key is a decryption key for decrypting a token to retrieve a master key associated with unlocking the second device, and the master key is based on a passcode for accessing the second device”.  However, as noted above, this is a recitation of intended use.

Applicant’s arguments regarding claim 24 and 56 are similar to those regarding claim 16 and are therefore responded to in a similar way.
Applicant’s remaining arguments relate to dependent claims being allowable due to depending from an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491